Case 8:19-cv-02652-TPB-AAS Document 1 Filed 10/24/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
SANTIAGO ROMERO AND
JORGE L. HERNANDEZ,
Plaintiffs,
v. CASE NO.:

UNIQUE FREIGHT LINES, INC.,
ROADTEX TRANSPORTATION
CORP, DAVID PADRON, an
individual, and CARRIER
COMPLIANCE SERVICES CORP,

Defendants.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiffs, Santiago Romero and Jorge Hernandez, (collectively as “Plaintiffs”,
by and through undersigned counsel, bring this action against Defendants, UNIQUE
FREIGHT LINES, INC. (“UFL”), ROADTEX TRANSPORTATION CORP (“RTC”),
DAVID PADRON (“David Padron”), in his individual capacity, and CARRIER
COMPLIANCE SERVICES CORP (“CCS”), (collectively as “Defendants”), and in
support of their claims state as follows:

JURISDICTION AND VENUE

Ll; This is an action for damages under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seq.. for failure to pay overtime wages under 29 U.S.C. §
215(a)(3).

2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

U.S.C. § 201 et seq.
Case 8:19-cv-02652-TPB-AAS Document 1 Filed 10/24/19 Page 2 of 6 PagelD 2

Bs Venue is proper in the Middle District of Florida, because all of the events

giving rise to these claims occurred in Hillsborough County, Florida.

PARTIES
4, Plaintiff Santiago Romero is a resident of Hillsborough County, Florida.
5, Plaintiff Jorge J. Hernandez is a resident of Hillsborough County, Florida.
6. Defendants are registered Florida companies and a Florida Resident,

respectively, doing business in Hillsborough County, where Plaintiffs worked for
Defendants.

7. UFL and RTC are entities engaged in related activities, which perform
through a unified operation, with a common ownership under the control of David
Padron.

8. David Padron is an individual owner of UFL and RTC and exercises
significant day-to-day control over each Defendant, respectively, including with respect
to personnel decisions, management of employee compensation, and daily business
operations.

9. Defendants share common offices, registered agents, employees, and
business deals.

10... CCS is a company that provides trucking compliance services to other
trucking businesses across the nation, including in Hillsborough County, Florida. CCS
specializes in helping trucking startups. CCS regularly does business for UFL and RTC in

providing compliance needs and trainings for drivers.!

 

' http://carriercompliance.net/
Case 8:19-cv-02652-TPB-AAS Document 1 Filed 10/24/19 Page 3 of 6 PagelD 3

11. Defendants are “joint-employers” under the FLSA by virtue of their
rigorous control and unified operations. Defendants share employees or interchange
employees and work in the direct interest of one another. Further, work performed by

Plaintiffs benefit each Defendant.

 

GENERAL ALLEGATIONS
12. Plaintiffs have satisfied all conditions precedent, or they have been
waived.
13. Plaintiffs have hired the undersigned attorneys and agreed to pay them a
fee.
14. Plaintiffs request a jury trial for all issues so triable.
15. At all times material hereto, Plaintiffs were “engaged in the production of

goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such
was subject to the individual coverage of the FLSA.

16. At all times material hereto, Defendants were an “employer” within the
meaning of the FLSA, 29 U.S.C. § 203(d).

17. Defendants continue to be an “employer” within the meaning of the
FLSA.

18. At all times material hereto, Defendants were and continue to be an
enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

19. At all times relevant to this action, Defendants were engaged in interstate

commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).
Case 8:19-cv-02652-TPB-AAS Document 1 Filed 10/24/19 Page 4 of 6 PagelD 4

20. At all times relevant to this action, the annual gross sales volume of
Defendant exceeded $500,000 per year.

FACTS

21. Plaintiff Santiago Romero began working for Defendants as a truck driver
in 2013 and he continues to work in this capacity.

22. Plaintiff Jorge L. Hernandez began working for Defendants as a truck
driver in October 2018 and he continued to work in this capacity until June 2019.

23. At various times material hereto, Plaintiffs worked hours in excess of forty
(40) hours within a work week for Defendants, and they were entitled to be compensated
for these overtime hours at a rate equal to one and one-half times their regular hourly
rate.

24, Detendants failed to pay Plaintiffs an overtime premium for all of the
overtime hours that they worked, in violation of the FLSA.

25. Defendants’ actions were willful, and showed reckless disregard for the
provisions of the FLSA.

COUNT I- FLSA OVERTIME VIOLATION

26. Plaintiffs reallege and readopt the allegations of paragraphs 1 through 25
of this Complaint, as though fully set forth herein.

27. During the statutory period, Plaintiffs worked overtime hours while
employed by Defendants, and they were not compensated for all of these hours in

accordance with the FLSA.
Case 8:19-cv-02652-TPB-AAS Document 1 Filed 10/24/19 Page 5 of 6 PagelID 5

28. The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA, within the meaning of 29 U.S.C. § 255(a).

29. As arresult of the foregoing, Plaintiffs have suffered damages.

WHEREFORE, Plaintiff demands:

a)

b)

d)

f)

g)

Judgment against Defendants for an amount equal to Plaintiffs’
unpaid back wages at the applicable overtime rate;

Judgment against Defendants stating that Defendants’ violations of
the FLSA were willful:

An equal amount to Plaintiffs’ overtime damages as liquidated
damages;

To the extent liquidated damages are not awarded, an award of
prejudgment interest:

A declaratory judgment that Defendants’ practices as to Plaintiffs
were unlawful, and grant Plaintiffs equitable relief;

All costs and attorney’s fees incurred in prosecuting these claims;
and

For such further relief as this Court deems just and equitable.

JURY TRIAL DEMAND

Plaintiffs demand trial by jury as to all issues so triable.
Case 8:19-cv-02652-TPB-AAS Document 1 Filed 10/24/19 Page 6 of 6 PagelD 6

Dated this 24" day of October, 2019.

Respectfully submitted,

LUIS A. CABASSA

Florida Bar Number: 0053643
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, Florida 33602

Main No.: 813-224-0431

Direct No.: 813-379-2565
Facsimile: 813-229-8712

E-mail: lcabassa@wfclaw.com
E-mail: gnichols@wfclaw.com
Attorneys for Plaintiff

 
